Citation Nr: 0928768	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran had recognized guerilla service from January 1945 
to April 1945. The Veteran died in May 2001. The appellant is 
the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied, amongst other issues, service connection 
for the cause of the Veteran's death. 

The Board remanded the instant claim in July 2008 for further 
development. 

The appellant is unrepresented in this matter. 


FINDINGS OF FACT

1. The Veteran had recognized guerrilla service from 
January 1945 to April 1945. 

2. The Veteran died from cardiorespiratory arrest, antecedent 
cause of myocardial infarction, with an underlying cause of 
congestive heart failure. Another significant condition 
contributing to death is hypertension. 

3. At the time of the Veteran's death, he was not service 
connected for any condition. 

4. Hypertension, congestive heart failure, myocardial 
infarction, nor cardiorespiratory arrest are shown to have 
been present in service, within the year following service, 
nor is there evidence that any of the conditions is related 
to an incident in service. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death, nor 
may his death be presumed to have been related to service. 38 
U.S.C.A. §§ 107, 1110, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.40, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting. 
Proper notice must inform the appellant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the VA will seek to provide; 
and (3) that the appellant is expected to provide. See 
38 C.F.R. § 3.159 (2007). These notice requirements apply to 
all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and the effective date of the disability. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction. Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004). VCAA notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
claimant; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007).

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide an appellant with notice of the 
information and evidence necessary to substantiate a claim. 
The purpose of these changes is to clarify when VA has no 
duty to notify an appellant of how to substantiate a claim 
for benefits, to make the regulation comply with statutory 
changes, and to streamline the development of claims. The 
amendments apply to all applications for benefits pending 
before VA on, or filed after May 30, 2008, which includes 
this claim. Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which previously stated 
that VA will request the appellant to provide any evidence in 
her possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the appellant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the appellant is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in June 2006 and November 2008. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The appellant 
received notice consistent with Dingess in December 2007. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

In addition, in the context of a claim for DIC benefits, as 
in the present case, appropriate notice from the RO to the 
appellant must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

The appellant was not initially provided with this notice; 
however, pursuant to the July 2008 Board's remand, she was 
notified pursuant to Hupp in November 2008. This notice 
clearly informed the appellant of evidence needed to 
establish that the Veteran's death was caused by a service-
connected disability. Additionally, the appellant was 
notified that the Veteran was not service-connected for any 
disability at the time of his death. She also was informed of 
the evidence necessary to substantiate a DIC claim based on a 
condition not yet service connected. In January 2009, the 
claim was readjudicated by a supplemental statement of the 
case (SSOC). 

The Veteran's service medical evidence, and certificate of 
death, have been associated with the claims file. VA has 
provided the appellant with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices. Additionally, a personal hearing was 
offered and the appellant did not reply. The Board finds that 
the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the appellant with her claim. The 
record is complete and the case is ready for review.


Service Connection for the Cause of Death 

The appellant contends that service connection for the cause 
of the Veteran's death is warranted. 

After a thorough review of the evidence of record, the 
preponderance of the evidence shows that service connection 
for the cause of the Veteran's death is not warranted because 
a service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death. 

In order to prevail on the issue of entitlement to service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). Contributory cause of 
death is inherently one not related to the principal cause. 
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

The Veteran's death certificate reflects he died in 2001, at 
age 89. The cause of death was cardiorespiratory arrest, 
antecedent cause of myocardial infarction, with an underlying 
cause of congestive heart failure. Another significant 
condition contributing to death was hypertension. The record 
does not reflect whether an autopsy was performed. During his 
lifetime, the Veteran was not in receipt of service 
connection for any disability. 

A review of the Veteran's service medical records shows no 
findings, treatment, or diagnosis of coronary artery disease 
or hypertension during service. His service discharge 
examination indicated that his cardiovascular system was 
normal. His blood pressure was 117/76. After service, there 
is no medical evidence approximate to service indicating that 
he had coronary artery disease or hypertension or for many 
years thereafter. 

Similarly, a grant of service connection under a direct 
theory of entitlement (i.e., if the evidence showed that the 
veteran died of cardiorespiratory disease that had its onset 
during, or was etiologically related to, his period of active 
military service) is also not appropriate. The Veteran's 
heart disease, according to the appellant on a request for 
medical records, was treated two days before his death and 
she submitted no other indication that his heart disease or 
hypertension was related to or due to an event in service. 

Since there is no evidence linking the Veteran's coronary 
artery disease or hypertension with service, and the Veteran 
was not service-connected for any condition at the time of 
his death, the Board finds that the preponderance of the 
evidence is against a conclusion that a service-connected 
disability was either a principal or contributory cause of 
the Veteran's death. Accordingly, service connection for the 
cause of the Veteran's death is not established. 


ORDER

Service connection for the cause of the Veteran's death is 
denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


